Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess set forth in claims 1-2 and 6-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             It appears that the recess could be defined by the spiral tines. However, the recess has not been annotated by a reference character and it has not been pointed on the figures. 
              
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Claim Rejections - 35 USC § 112
2             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.         Claims 2 and 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
                        Regarding claims 2 and 7, “the recess is dimensioned to receive a width of a noodle strand” is not clear. It is not clear what is the dimension of the recess. It should be noted that a noodle strand come with different widths. Therefore, it is not exactly clear in what way the recess is dimensioned to receives a very narrow width noodle strand and also a very thick noodle strand. 



    PNG
    media_image1.png
    979
    953
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Richardson (0028,445). Regarding claim 1, Richardson teaches a fork 1 (annotated Fig. 1 above), comprising: an elongate handle 2 having a proximal end and a distal end; a tine bridge 3 attached to the distal end of the elongate handle; and a plurality of spiral tines 4 (or defined by section A; Fig. 1 and lines 17-19) extending from the tine bridge 3 and aligned in a parallel arrangement to each other; each of the plurality of spiral tines 4 are twisted in a plurality of revolutions 5 about a longitudinal axis of the spiral tine, the plurality of revolutions in the spiral tines defining a recess 6. See annotated Fig. 1 above. It should be noted that the spiral tines 4 (annotated Fig. 1) are arranged in substantially parallel arrangement. It should be noted that he claim does not require the spiral tines to be completely parallel to each other.   
           Regarding claim 2, as best understood, Richardson teaches everything noted above including that the recess 6 is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork 
           Regarding claim 3, Richardson teaches everything noted above including that the elongate handle 2 is dimensioned to be grasped in a hand of a user. See annotated Fig. 1 above.
           Regarding claim 4, Richardson teaches everything noted above including that the plurality of spiral tines 4 disposed in a spaced apart relation along the tine bridge 3. See annotated Fig. 1 above.
           Regarding claim 5, Richardson teaches a fork 1 (annotated Fig. 1 above) comprising: a handle 2 having a proximal end and a distal end; a tine bridge 3 coupled to the distal end of the handle; and a plurality of tines 4 extending from the tine bridge, the plurality of tines disposed in a spaced apart relation across the tine bridge 3, the plurality of tines 4 including a plurality of spiral tines defined by a rotation of the tine about a longitudinal axis of the tine. See annotated Fig. 1 above.
          Regarding claim 6, Richardson teaches everything noted above including a plurality of revolutions 5 in each of the spiral tines defining a recess 6. See annotated Fig. 1 above.
          Regarding claim 7, as best understood, Richardson teaches everything noted above including that the recess is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 

            Regarding claim 9, Richardson teaches everything noted above including that the handle 2 is dimensioned to be grasped in a hand of a user. See annotated Fig. 1 above.

6.          Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Longbrake (6,701,827). Regarding claim 1, Longbrake teaches a fork (Fig. 1)  comprising: an elongate handle (20, 24) having a proximal end and a distal end; a tine bridge 22 attached to the distal end of the elongate handle; and a plurality of spiral tines 28 extending from the tine bridge 22 and aligned in a parallel arrangement to each other; each of the plurality of spiral tines (Fig. 1) are twisted in a plurality of revolutions about a longitudinal axis of the spiral tine, the plurality of revolutions in the spiral tines defining a recess (defined by the recess continuously extending along the length of the twisted tine 28). See Fig. 1 in Longbrake. 
           Regarding claim 2, as best understood, Longbrake teaches everything noted above including that the recess is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 

           Regarding claim 4, Longbrake teaches everything noted above including that the plurality of spiral tines 28 disposed in a spaced apart relation along the tine bridge 22. See Fig. 1 in Longbrake. 
           Regarding claim 5, Longbrake teaches a fork (Fig. 1) comprising: a handle (20, 22) having a proximal end and a distal end; a tine bridge 22 coupled to the distal end of the handle; and a plurality of tines 4 extending from the tine bridge, the plurality of tines 28 disposed in a spaced apart relation across the tine bridge 22, the plurality of tines 28 including a plurality of spiral tines defined by a rotation of the tine about a longitudinal axis of the tine. See Fig. 1 in Longbrake. 
          Regarding claim 6, Longbrake teaches everything noted above including a plurality of revolutions in each of the spiral tines defining a recess. See Fig. 1 in Longbrake. 
          Regarding claim 7, as best understood, Longbrake teaches everything noted above including that the recess is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 

            Regarding claim 9, Longbrake teaches everything noted above including that the handle (20, 22) is dimensioned to be grasped in a hand of a user. 

7.          Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gottfurcht et al. (3,213,932), hereinafter Gottfurcht.  Regarding claim 1, Gottfurcht teaches a fork (35a, Fig. 7)  comprising: an elongate handle (36a, 44a) having a proximal end and a distal end; a tine bridge (34a) attached to the distal end of the elongate handle; and a plurality of spiral tines (38a) extending from the tine bridge (34a) and aligned in a parallel arrangement to each other; each of the plurality of spiral tines (38a) are twisted in a plurality of revolutions about a longitudinal axis of the spiral tine, the plurality of revolutions in the spiral tines defining a recess. See Fig. 7 in Gottfurcht. 
          Regarding claim 2, as best understood, Glottfurcht teaches everything noted above including that the recess is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 
           Regarding claim 3, Glottfurcht teaches everything noted above including that the elongate handle (36a, 44a) is dimensioned to be grasped in a hand of a user. It 
           Regarding claim 4, Glottfurcht teaches everything noted above including that the plurality of spiral tines (38a) disposed in a spaced apart relation along the tine bridge (34a). See Fig. 7 in Glottfurcht.  
           Regarding claim 5, Glottfurcht teaches a fork (35a, Fig. 7) comprising: a handle (36a, 44a) having a proximal end and a distal end; a tine bridge (34a) coupled to the distal end of the handle; and a plurality of tines (38a) extending from the tine bridge, the plurality of tines (38a) disposed in a spaced apart relation across the tine bridge (34a), the plurality of tines (38a) including a plurality of spiral tines defined by a rotation of the tine about a longitudinal axis of the tine. See Fig. 7 in Glottfurcht.  
          Regarding claim 6, Glottfurcht teaches everything noted above including a plurality of revolutions in each of the spiral tines (38a) defining a recess. See Fig. 7 in Glottfrucht.  
          Regarding claim 7, as best understood, Glottfurcht teaches everything noted above including that the recess is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 
            Regarding claim 8, Glottfrucht teaches everything noted above including that the recess is defined continuously about the plurality of revolutions.  
.              
     
Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


           To the degree that it could be argued Richardson does not explicitly teach that the spiral tines are aligned in a parallel arrangement to each other, the rejection below is applied. 

9.       Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richardson in view of Hale et al. (1,785,191), hereinafter Hale. Regarding claim 1, Richardson teaches a fork 1 (annotated Fig. 1 above), comprising: an elongate handle 2 having a proximal end and a distal end; a tine bridge 3 attached to the distal end of the elongate handle; and a plurality of spiral tines 4 (or defined by section A; Fig. 1 and lines 17-19) extending from the tine bridge 3 and are aligned;   each of the plurality of spiral tines 4 are twisted in a plurality of revolutions 5 about a .
             It could be argued Richardson does not explicitly teach that the spiral tines are aligned in a parallel arrangement to each other, the rejection below is applied. 
However, Hale teaches a fork 10 including a plurality of tines extending from a tine bridge and aligned in a parallel arrangement to each other. See Figs. 1-2 in Hale. 
It would have been obvious to a person of ordinary skill in the art to form the tines of Richardson’s fork in a parallel arrangement, as taught by Hale, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
           Regarding claim 2, as best understood, Richardson teaches everything noted above including that the recess 6 is dimensioned to receive a width of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 
           Regarding claim 3, Richardson teaches everything noted above including that the elongate handle 2 is dimensioned to be grasped in a hand of a user. See annotated Fig. 1 above.
           Regarding claim 4, Richardson teaches everything noted above including that the plurality of spiral tines 4 disposed in a spaced apart relation along the tine bridge 3. See annotated Fig. 1 above.
 
Conclusion
10.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Fradet et al. (2012/0110861), Hirzel (5,167,070), Lipson (D368815), Barnett 
 (D458,087), Rene (2,637,104), Tamura (4,326,743), Edwina (1,751,853), 
 Richardson (D028445) teach a fork.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   November 8, 2021